

Exhibit 10.38
February 19, 2020


JELD-WEN Holding, Inc.
2645 Silver Crescent Drive.
Charlotte, NC 28273
United States of America
Attention: General Counsel


Re:
Corporate Governance and Director Nominations

Ladies and Gentlemen,
This letter agreement is delivered in connection with and reflects our recent
discussions regarding proposed changes to JELD-WEN Holding, Inc.’s (the
“Company”) corporate governance and the nomination by Onex Partners Manager LP
(“Onex”, “we” or “us”, and each of the Company and Onex a “party”) of up to two
(2) qualified candidates for election to the Company’s board of directors (the
“Board”). As previously discussed, we and the Company hereby agree that:
1.
Unless otherwise requested by the Company in writing, at the Company’s 2020
annual meeting of stockholders (the “2020 Annual Meeting”), and if necessary at
the Company’s 2021 annual meeting of stockholders (the “2021 Annual Meeting”),
we agree to vote, and to cause to be voted, all shares of the Company’s common
stock (“Common Stock”) beneficially owned by any Onex Entities in favor of the
Company’s proposals to amend the Company’s certificate of incorporation and
bylaws, as applicable, to (i) declassify the Board during a transition period
beginning as of the 2020 Annual Meeting (or, if not approved until the 2021
Annual Meeting, a transition period beginning as of the 2021 Annual Meeting),
(ii) eliminate the supermajority approval requirements for removal of directors
or amendments to the Company’s certificate of incorporation and bylaws, (iii)
permit stockholders holding, in the aggregate, at least twenty five percent
(25%) (whether by legal or beneficial ownership) of the Common Stock to call
special meetings of the stockholders, and (iv) permit stockholders to act by
written consent. The proposed amendment to the Company’s certificate of
incorporation shall be substantially in the form attached as Exhibit I to this
letter agreement and the proposed amendment to the Company’s bylaws shall be
substantially in the form attached as Exhibit II to this letter agreement.





--------------------------------------------------------------------------------




2.



a.
Subject to the other provisions of this letter agreement, at any annual or
special meeting of the Company’s stockholders at which the election of directors
is an item of business to be conducted, the Company shall nominate each Onex
Nominee (as defined below) for election to the Board.

b.
The “Onex Nominees” shall mean (a) for so long as the Onex Entities beneficially
own and have a pecuniary interest in, in the aggregate, at least twenty percent
(20%) of the Common Stock, two (2) qualified persons designated by Onex for
nomination for election to the Board at the annual or special meeting and (b)
for so long as the Onex Entities beneficially own and have a pecuniary interest
in, in the aggregate, less than twenty percent (20%) but greater than twelve and
a half percent (12.5%) of the Common Stock, one (1) qualified person designated
by Onex for nomination for election to the Board at the annual or special
meeting. In order for each Onex Nominee to be qualified to serve as a director,
such Onex Nominee must be qualified in accordance with all relevant standards
and requirements of applicable law and stock exchange rules, in each case, as
determined by the Governance and Nominating Committee of the Board, acting
reasonably and in good faith, and such Onex Nominee must otherwise be acceptable
to the Governance and Nominating Committee of the Board, acting reasonably and
in good faith.

c.
As used herein the “Onex Entities” means Onex and any affiliated fund that is
managed, advised or controlled by Onex, directly or indirectly, but, for the
avoidance of doubt, does not include any portfolio company of any such fund.

d.
Subject to the other provisions of this letter agreement, the Company shall, to
the fullest extent permitted by law, include each Onex Nominee in the slate of
nominees recommended by the Board for election at each meeting of stockholders
called for the purpose of electing directors, and shall use its reasonable best
efforts to cause the election of such Onex Nominee to the Board, including
nominating such Onex Nominee to be elected as a director, recommending such Onex
Nominee for election as a director and soliciting proxies in favor thereof.
Subject to the other provisions of this letter agreement, if a vacancy is
created at any time by virtue of the death, disability, retirement, removal or
resignation of any Onex Nominee, we shall have the right to designate a new Onex
Nominee to fill such vacancy on the Board





--------------------------------------------------------------------------------




and, in such case, the Company shall use its reasonable best efforts to cause
such vacancy to be filled by such new Onex Nominee as promptly as practicable;
provided, that, notwithstanding anything to the contrary contained in this
letter agreement, without limiting the rights of Onex under this paragraph 2
with respect to subsequent annual or special meetings of the stockholders of the
Company at which directors are to be elected to the Board, neither the Company
nor the Board shall be under any obligation to appoint an Onex Nominee to the
Board to fill a vacancy in the Board resulting from the failure of an Onex
Nominee to be elected to the Board at any annual or special meeting of the
stockholders of the Company at which such Onex Nominee stood for election but
was nevertheless not elected.
e.
The Company and Onex acknowledge and agree that (i) Matthew Ross and Anthony
Munk, who are currently serving on the Board, shall be the initial Onex Nominees
and as of the date of this letter agreement are qualified for all purposes under
this letter agreement and (ii) the Board’s obligation to nominate an Onex
Nominee pursuant to this paragraph 2 shall be deemed satisfied for any annual or
special meeting of the Company’s stockholders, as applicable, at which the
then-current term of such Onex Nominee would not otherwise expire and,
accordingly, the director position held by such Onex Nominee is not the subject
of the business to be conducted at such annual or special meeting.

3.
Upon executing and delivering a joinder to that certain Confidentiality Letter
Agreement, dated as of October 31, 2018 (the “Confidentiality Agreement”), by
and among the Company, Onex, Mr. Ross and Mr. Munk, each new Onex Nominee shall
be deemed to be an “Onex Director” for all purposes under the Confidentiality
Agreement.

4.
No party may assign (which shall include by operation of law, merger,
consolidation or similar transaction) this letter agreement, or any of its
rights or obligations hereunder, without the prior written consent of the other
party hereto; provided, however, that Onex may assign this letter agreement and
any of its rights and obligations hereunder to any Onex Entity that beneficially
owns and has a pecuniary interest in shares of Common Stock without the prior
written consent of the Company.

5.
This letter agreement and the Confidentiality Agreement contain the entire
agreement of the parties with respect to the subject matter hereof. This letter
agreement may be amended only by an agreement in writing executed by the parties
hereto. Nothing in this letter agreement shall confer any rights upon any person
or individual other





--------------------------------------------------------------------------------




than the parties hereto. The parties agree that irreparable damage would occur
in the event any of the provisions of this letter agreement were not performed
in accordance with the terms hereof and that such damage would not be adequately
compensable in monetary damages. Accordingly, the parties shall be entitled to
equitable relief (including injunctive relief and/or specific performance), in
addition to any other rights or remedies available at law or in equity, to
prevent breaches of this letter agreement, or to enforce specifically the terms
of this letter agreement. Notwithstanding anything in this letter agreement to
the contrary, if at any time Onex has not fully performed its obligations under
paragraph 1 of this letter agreement then in addition to any remedies that the
Company may have at law or in equity (i) the Company shall cease to have any
obligation to nominate any Onex Nominee for election to the Board (or otherwise
include any Onex Nominee in the slate of nominees recommended by the Board) or
to use its reasonable best efforts to cause the election of any Onex Nominee to
the Board and (ii) Onex shall cease to have any right to designate an Onex
Nominee for nomination for election to the Board pursuant to this letter
agreement (provided, for the avoidance of doubt, that this clause (ii) shall not
require any Onex Nominee then sitting on the Board to resign from the Board).
This letter agreement shall be governed by the laws of the State of Delaware
applicable to contracts executed and to be performed wholly within the State of
Delaware without giving effect to the choice of law principles of the State of
Delaware and both parties irrevocably submit to the jurisdiction of the Court of
Chancery or other federal or state courts of the State of Delaware and agree not
to bring any action relating to the letter agreement in any other courts. If any
provision of this letter agreement shall be held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality or unenforceability of such provision shall
have no effect upon the legality or enforceability of any other provision of
this letter agreement. This letter agreement may be executed in one or more
counterparts, either in manual or in electric copy, each of which shall be an
original, with the same effect as if the signatures thereto were manually
executed upon one instrument.
[Signature Page Follows]




--------------------------------------------------------------------------------





Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between us and the Company.


Very truly yours,


Onex Partners Manager LP




By:    /s/ Joshua Hausman            
Name:    Joshua Hausman
Title:
Managing Director







--------------------------------------------------------------------------------






Accepted and agreed as of:


February 19, 2020




JELD-WEN Holding, Inc.




By:    /s/ Gary S. Michel                
Name:    Gary S. Michel
Title:    President and Chief Executive Officer








--------------------------------------------------------------------------------





EXHIBIT I


AMENDMENT TO CERTIFICATE OF INCORPORATION


[See attached]






--------------------------------------------------------------------------------





AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
JELD-WEN HOLDING, INC.
(Originally incorporated on May 31, 2016)
FIRST: The name of the corporation is JELD-WEN Holding, Inc. (hereinafter
referred to as the “Corporation”).
SECOND: The address of the registered office of the Corporation in the State of
Delaware is 1209 Orange Street, in the City of Wilmington, postal code 19801, in
the County of New Castle. The name of the registered agent of the Corporation at
that address is The Corporation Trust Company.
THIRD: The purpose of the Corporation is to engage in any lawful act or activity
for which a corporation may be organized under the Delaware General Corporation
Law (the “DGCL”).
FOURTH: A. The total number of shares of all classes of stock which the
Corporation shall have authority to issue is 990,000,000, consisting of
900,000,000 shares of Common Stock, par value $0.01 per share (the “Common
Stock”) and 90,000,000 shares of Preferred Stock, par value $0.01 per share (the
“Preferred Stock”).
B. The board of directors is authorized, subject to any limitations prescribed
by law, to provide for the issuance of shares of Preferred Stock in series, and
by filing a certificate pursuant to the applicable law of the State of Delaware
(such certificate being hereinafter referred to as a “Preferred Stock
Designation”), to establish from time to time the number of shares to be
included in each such series, and to fix the designation, powers, preferences,
and rights of the shares of each such series and any qualifications, limitations
or restrictions thereof. The number of authorized shares of Preferred Stock may
be increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of a majority of the voting
power of all of the then-outstanding shares of capital stock of the Corporation
entitled to vote thereon, without a vote of the holders of the Preferred Stock,
or of any series thereof, unless a vote of any such holders is required pursuant
to the terms of any Preferred Stock Designation.
C. Each outstanding share of Common Stock shall entitle the holder thereof to
one vote on each matter properly submitted to the stockholders of the
Corporation for their vote; provided, however, that, except as otherwise
required by law, holders of Common Stock shall not be entitled to vote on any
amendment to this Amended and Restated Certificate of Incorporation (including
any Preferred Stock Designation relating to any series of Preferred Stock) that
relates solely to the terms of one or more outstanding series of Preferred Stock
if the holders of such affected series are entitled, either separately or
together as a class with the holders of one or more other such series, to vote
thereon pursuant to this Amended and Restated Certificate of Incorporation
(including any Preferred Stock Designation relating to any series of Preferred
Stock).
FIFTH: The following provisions are inserted for the management of the business
and the conduct of the affairs of the Corporation, and for further definition,
limitation and regulation of the powers of the Corporation and of its directors
and stockholders:
A. The business and affairs of the Corporation shall be managed by or under the
direction of the board of directors. In addition to the powers and authority
expressly conferred upon them by statute or by this




--------------------------------------------------------------------------------




Amended and Restated Certificate of Incorporation or the bylaws of the
Corporation, the directors are hereby empowered to exercise all such powers and
do all such acts and things as may be exercised or done by the Corporation.
B. The directors of the Corporation need not be elected by written ballot unless
the bylaws so provide.
C. All actions required or permitted to be taken by stockholders at an annual or
special meeting of stockholders of the Corporation may be effected by the
written consent of the holders of capital stock of the Corporation entitled to
vote as of the record date of the written consent; provided that no such action
may be effected except in accordance with the provisions of Section C of this
Article FIFTH and applicable law.
(i) Request for Record Date. The record date for determining stockholders
entitled to consent to corporate action in writing without a meeting shall be as
fixed by the board of directors or as otherwise established under Section C of
this Article FIFTH. Any stockholder seeking to have the stockholders authorize
or take corporate action by written consent without a meeting shall, by written
notice addressed to the Secretary of the Corporation and delivered to the
Corporation at its principal executive office and signed by stockholders of
record at the time of the request with a combined Net Long Beneficial Ownership
(as defined in the bylaws) of at least the Requisite Percentage (as defined in
the bylaws) of voting power of the outstanding shares of capital stock of the
Corporation entitled to vote on the matter and who have held a combined Net Long
Beneficial Ownership of at least the Requisite Percentage of voting power of the
outstanding shares of capital stock continuously for at least 12 months
preceding the date of the request and through the record date (the “Requisite
Holding Period”), request that a record date be fixed for such purpose. Such
request must contain the information set forth in paragraph (ii) of Section C of
this Article FIFTH. Following receipt of such request, the board of directors
shall, by the later of (a) 20 days after the Corporation’s receipt of such
request and (b) 5 days after delivery of any information requested by the
Corporation to determine the validity of any such request or whether the action
to which such request relates may be effected by written consent of stockholders
in lieu of a meeting, determine the validity of such request and whether such
request relates to an action that may be taken by written consent of
stockholders in lieu of a meeting pursuant to Section C of this Article FIFTH
and applicable law and, if appropriate, adopt a resolution fixing the record
date for such purpose. The record date for such purpose shall be no more than 10
days after the date upon which the resolution fixing the record date is adopted
by the board of directors and shall not precede the date upon which such
resolution is adopted. If (x) the request required by this paragraph (i) has
been determined to be valid and to relate to an action that may be effected by
written consent pursuant to Section C of this Article FIFTH and applicable law
or (y) no such determination shall have been made by the date required by this
paragraph (i), and in either event no record date has been fixed by the board of
directors, the record date shall be the first date on which a signed written
consent relating to the action taken or proposed to be taken by written consent
is delivered to the Corporation in the manner described in paragraph (vi) of
Section C of this Article FIFTH; provided that if prior action by the board of
directors is required under the provisions of the Delaware General Corporation
Law, the record date shall be at the close of business on the day on which the
board of directors adopts the resolution taking such prior action.
(ii) Notice Requirements. The request required by paragraph (i) of Section C of
this Article FIFTH must be delivered by stockholders of record with a combined
Net Long Beneficial Ownership of at least the Requisite Percentage of voting
power of the outstanding shares of capital stock of the Corporation entitled to
vote on the matter as of the date of such delivery (with written evidence of
such ownership included with the written notice making such request) and such
stockholders must have held a combined Net Long Beneficial Ownership of at least
the Requisite Percentage for at least the Requisite




--------------------------------------------------------------------------------




Holding Period, must describe the action proposed to be taken by written consent
of stockholders in lieu of a meeting and must contain such information and
representations, to the extent applicable, required by the bylaws of the
Corporation (relating to advance notice of stockholder nominations or business
proposals to be submitted at a meeting of stockholders) as though such
stockholder or stockholders were intending to make a nomination or to bring a
business proposal before a meeting of stockholders (other than a proposal
permitted to be included in the Corporation’s proxy statement pursuant to
applicable rules and regulations promulgated under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), including, without limitation, all
such information regarding the stockholder or stockholder(s) making the request
required by paragraph (i) of Section C of this Article FIFTH, the beneficial
owner or beneficial owners, if any, on whose behalf the request is made, and the
text of the proposal(s) (including the text of any resolutions to be adopted by
written consent of stockholders and the language of any proposed amendment to
the bylaws of the Corporation). The Corporation may require the stockholder(s)
submitting such notice to furnish such other information as may be requested by
the Corporation, including such information as may be requested to determine the
validity of the request and to determine whether such request relates to an
action that may be effected by written consent of stockholders in lieu of a
meeting under Section C of this Article FIFTH and applicable law. In connection
with an action or actions proposed to be taken by written consent in accordance
with Section C of this Article FIFTH and applicable law, the stockholder(s)
seeking such action or actions shall further update and supplement the
information previously provided to the Corporation in connection therewith, if
necessary, in the same manner required by the bylaws of the Corporation.
(iii) Actions Which May Be Taken by Written Consent. Stockholders are not
entitled to act by written consent if (a) the request to act by written consent
made pursuant to paragraph (i) of Section C of this Article FIFTH (x) does not
comply with Section C of this Article FIFTH, (y) was made in a manner that
involved a violation of Regulation 14A under the Exchange Act or other
applicable law or (z) relates to an item of business that is not a proper
subject for stockholder action under applicable law; (b) any such request is
received by the Corporation during the period commencing 90 days prior to the
first anniversary of the date of the immediately preceding annual meeting of
stockholders; (c) an identical or substantially similar item (a “Similar Item”)
to that included in any such request was presented at any meeting of
stockholders held within one year prior to the Corporation’s receipt of such
request; (d) a Similar Item is already included in the Corporation’s notice as
an item of business to be brought before a meeting of stockholders that has been
called but not yet held, and the date of which is within 90 days of the
Corporation’s receipt of such request; or (e) the board of directors calls an
annual or special meeting of stockholders for the purpose of presenting a
Similar Item, or solicits action by written consent of stockholders for a
Similar Item pursuant to paragraph (i) of Section C of this Article FIFTH.
(iv) Manner of Consent Solicitation. Stockholders may take action by written
consent only if consents are solicited by the stockholder(s) seeking to take
action by written consent of stockholders in accordance with Section C of this
Article FIFTH and applicable law from all holders of capital stock of the
Corporation entitled to vote on the matter.
(v) Date of Consent. Every written consent purporting to take or authorize the
taking of corporate action (a “Consent”) must bear the date of signature of each
stockholder who signs the Consent, and no Consent shall be effective to take the
corporate action referred to therein unless, within 60 days of the earliest
dated Consent delivered in the manner required by paragraph (vi) of Section C of
this Article FIFTH and applicable law, Consents signed by a sufficient number of
stockholders to take such action are so delivered to the Corporation.
(vi) Delivery of Consents. No Consents may be dated or delivered to the
Corporation until 90 days after the delivery of the related request required by
paragraph (i) of Section C of this Article FIFTH. Consents must be delivered to
the Corporation at its principal place of business. Delivery must be made by
hand or by certified or registered mail, return receipt requested. In the event
of the delivery to the Corporation of Consents, the Secretary or such other
officer of the Corporation as the board of directors may designate shall provide
for the safe-keeping of such Consents and any related revocations and shall
promptly conduct such ministerial review of the sufficiency of all Consents and
any related revocations and of the validity of the action to be taken by written
consent as the Secretary or such other officer, as the case may be, deems
necessary or appropriate, including, without limitation, whether the
stockholders of a number of shares having the requisite voting power to
authorize or take the action specified in Consents have given consent. If after
such investigation the Secretary or such other officer of the Corporation as the
board of directors may designate shall determine that the action purported to
have been taken is duly authorized by the Consents, that fact shall be certified
on the records of the Corporation kept for the purpose of recording the
proceedings of meetings of stockholders and the Consents shall be filed in such
records. In conducting the investigation required by this paragraph (vi), the
Secretary or such other officer of the Corporation as the board of directors may
designate may, at the expense of the Corporation, retain special legal counsel
and any other necessary or appropriate professional advisors as such person or
persons may deem necessary or appropriate and, to the fullest extent permitted
by law, shall be fully protected in relying in good faith upon the opinion of
such counsel or advisors.
(vii) Effectiveness of Consent. Notwithstanding anything in this Amended and
Restated Certificate of Incorporation to the contrary, no action may be taken by
the stockholders by written consent except in accordance with Section C of this
Article FIFTH and applicable law. If the board of directors shall determine that
any request to fix a record date or to take stockholder action by written
consent was not properly made in accordance with, or relates to an action that
may not be effected by written consent pursuant to, Section C of this Article
FIFTH or applicable law, or the stockholder or stockholders seeking to take such
action do not otherwise comply with Section C of this Article FIFTH or
applicable law, then the board of directors shall not be required to fix a
record date in respect of such proposed action, and any such purported action by
written consent shall be null and void. No action by written consent without a
meeting shall be effective until such date as the Secretary or such other
officer of the Corporation as the board of directors may designate certify to
the Corporation that the Consents delivered to the Corporation in accordance
with paragraph (vi) of Section C of this Article FIFTH represent at least the
minimum number of votes that would be necessary to take the corporate action at
a meeting at which all shares entitled to vote thereon were present and voted,
in accordance with the Delaware General Corporation Law and this Amended and
Restated Certificate of Incorporation.
(viii) Board-Solicited Stockholder Action by Written Consent. Notwithstanding
anything to the contrary set forth above, (a) none of the foregoing provisions
of Section C of this Article FIFTH shall apply to any solicitation of
stockholder action by written consent in lieu of a meeting by or at the
direction of the board of directors and (b) the board of directors shall be
entitled to solicit stockholder action by written consent in accordance with
applicable law.
(ix)     Challenge to Validity of Consent. Nothing contained in Section C of
this Article FIFTH shall in any way be construed to suggest or imply that the
board of directors of the Corporation or any stockholder shall not be entitled
to contest the validity of any Consent or related revocations, whether before or
after such certification by the Secretary of the Corporation or such other
officer of the Corporation as the board of directors may designate or to
prosecute or defend any litigation with respect thereto.
D. Special meetings of stockholders of the Corporation may be called only (i) by
the board of directors acting pursuant to a resolution adopted by a majority of
the Whole Board, or (ii) by the Secretary upon the written request of one more
or stockholders of record with a combined Net Long Beneficial Ownership, as of
the date of the request, of at least the Requisite Percentage of the outstanding
shares of capital stock of the Corporation who have held a combined Net Long
Beneficial Ownership of at least the Requisite Percentage of voting power of the
outstanding shares of capital stock of the Corporation continuously for at least
12 months preceding the date of the request and through the date of the special
meeting and in accordance with the requirements of the bylaws. For purposes of
this Amended and Restated Certificate of Incorporation, the term “Whole Board”
shall mean the total number of authorized directors as fixed by resolution of
the board of directors whether or not there exist any vacancies in previously
authorized directorships.
E. An annual meeting of stockholders, for the election of directors to succeed
those whose terms expire and for the transaction of such other business as may
properly come before the meeting, shall be held at such place, on such date, and
at such time as the board of directors shall fix.
SIXTH: A. Subject to the rights of the holders of any series of Preferred Stock
to elect additional directors under specified circumstances, the number of
authorized directors shall be fixed from time to time exclusively by the board
of directors pursuant to a resolution adopted by a majority of the Whole Board.
Beginning with the annual meeting of stockholders to be held in the year ending
December 31, 2020, the directors, other than Class I directors and Class II
directors (each as defined below), including those who may be elected by the
holders of any series of Preferred Stock under specified circumstances, shall be
elected for a term expiring at the Corporation’s next annual meeting of
stockholders. Each director who was elected at the 2018 annual meeting of
stockholders for a three-year term expiring in 2021 (the “Class I directors”),
and each director who was elected at the 2019 annual meeting of stockholders for
a three-year term expiring in 2022 (the “Class II directors”), shall continue to
hold office until the end of the term for which such director was elected or
appointed, as applicable. Commencing with the annual meeting of stockholders to
be held in the year ending December 31, 2021, all directors of the Corporation
other than Class II directors will be elected for a term of one year; and
commencing with the annual meeting of stockholders to be held in the year ending
December 31, 2022, all directors of the Corporation will be elected for a term
of one year. In all cases, each director shall hold office until his or her
successor shall have been duly elected and qualified. If authorized by a
resolution of the board of directors, directors may be elected to fill any
vacancy on the board of directors, regardless of how such vacancy shall have
been created.
B. A majority of the Whole Board shall constitute a quorum for all purposes at
any meeting of the board of directors, and, except as otherwise expressly
required by law or by this Amended and Restated Certificate of Incorporation,
all matters shall be determined by the affirmative vote of a majority of the
directors present at any meeting at which a quorum is present.
C. Subject to the rights of the holders of any series of Preferred Stock then
outstanding, newly created directorships resulting from any increase in the
authorized number of directors or any vacancies in the board of directors
resulting from death, resignation, disqualification, removal from office or
other cause shall, unless otherwise required by law or by resolution of the
board of directors, be filled only by a majority vote of the directors then in
office, though less than a quorum (and not by stockholders), and directors so
chosen shall serve for a term expiring at the next annual meeting of
stockholders , with each director to hold office until his or her successor
shall have been duly elected and qualified. No decrease in the authorized number
of directors shall shorten the term of any incumbent director.
D. Advance notice of stockholder nominations for the election of directors and
of business to be brought by stockholders before any meeting of the stockholders
of the Corporation shall be given in the manner provided in the bylaws of the
Corporation.
E. Subject to the rights of the holders of any series of Preferred Stock then
outstanding, any director, or the entire board of directors, may be removed from
office at any time, with or without cause, by the affirmative vote of the
holders of a majority of the voting power of the outstanding shares of capital
stock of the Corporation entitled to vote thereon, voting together as a single
class.
SEVENTH: The board of directors is expressly empowered to adopt, amend or repeal
the bylaws of the Corporation. Any adoption, amendment or repeal of the bylaws
of the Corporation by the board of directors shall require the approval of a
majority of the Whole Board. The stockholders shall also have power to adopt,
amend or repeal the bylaws of the Corporation by the affirmative vote of the
holders of a majority of the voting power of the outstanding shares of capital
stock of the Corporation entitled to vote thereon, voting as a single class.
EIGHTH: A director of the Corporation shall not be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for liability (i) for any breach of the director’s
duty of loyalty to the Corporation or its stockholders, (ii) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law, (iii) under Section 174 of the DGCL, or (iv) for any
transaction from which the director derived an improper personal benefit. If the
DGCL is amended to authorize corporate action further eliminating or limiting
the personal liability of directors, then the liability of a director of the
Corporation shall be eliminated or limited to the fullest extent permitted by
the DGCL, as so amended.
Any repeal or modification of the foregoing paragraph shall not adversely affect
any right or protection of a director of the Corporation existing at the time of
such repeal or modification.
NINTH: Unless the Corporation consents in writing to the selection of an
alternative forum, to the fullest extent permitted by law, all Internal
Corporate Claims shall be brought solely and exclusively in the Court of
Chancery of the State of Delaware (or, if such court does not have jurisdiction,
the Superior Court of the State of Delaware, or, if such other court does not
have jurisdiction, the United States District Court for the District of
Delaware). “Internal Corporate Claims” means claims, including claims in the
right of the Corporation, brought by a stockholder (including a beneficial
owner) (i) that are based upon a violation of a duty by a current or former
director or officer or stockholder in such capacity or (ii) as to which the DGCL
confers jurisdiction upon the Court of Chancery of the State of Delaware.
TENTH: The Corporation reserves the right to amend or repeal any provision
contained in this Amended and Restated Certificate of Incorporation in the
manner prescribed by the laws of the State of Delaware and all rights conferred
upon stockholders are granted subject to this reservation.
ELEVENTH: To the fullest extent permitted by applicable law, the Corporation, on
behalf of itself and its subsidiaries, renounces any interest or expectancy of
the Corporation and its subsidiaries in any business opportunity, transaction or
other matter in which the Onex Group (as defined below), any officer, director,
partner or employee of any entity comprising the Onex Group, and any portfolio
company in which such entities or persons have an equity interest (other than
the Corporation and its subsidiaries) (each, a “Specified Party”) participates
or desires or seeks to participate in, even if the opportunity is one that the
Corporation or its subsidiaries might reasonably be deemed to have pursued or
had the ability or desire to pursue if granted the opportunity to do so and each
such Specified Party shall have no duty to communicate or offer such business
opportunity to the Corporation and, to the fullest extent permitted by
applicable law, shall not be liable to the Corporation or any of its
subsidiaries or any stockholder for breach of any fiduciary or other duty, as a
director or officer or controlling stockholder or otherwise, by reason of the
fact that such Specified Party pursues or acquires such business opportunity,
directs such business opportunity to another person or fails to present such
business opportunity, or information regarding such business opportunity, to the
Corporation or its subsidiaries. For purposes of this Amended and Restated
Certificate of Incorporation, the term “Onex Group” shall mean Onex Corporation
and its affiliates, including funds managed by an affiliate of Onex Partners
Manager LP and/or Onex Corporation, as appropriate. Notwithstanding the
foregoing, the Corporation, on behalf of itself and its subsidiaries, does not
hereby renounce any interest or expectancy it or its subsidiaries may have in
any business opportunity, transaction or other matter that is (1) offered in
writing solely to a director or officer of the Corporation or its subsidiaries
who is not also a Specified Party, (2) offered to a Specified Party who is a
director, officer or employee of the Corporation and who is offered such
opportunity solely in his or her capacity as a director, officer or employee of
the Corporation, or (3) identified by a Specified Party solely through the
disclosure of information by or on behalf of the Company.
Neither the amendment nor repeal of this Article ELEVENTH, nor the adoption of
any provision of this Amended and Restated Certificate of Incorporation or the
bylaws of the Corporation, nor, to the fullest extent permitted by Delaware law,
any modification of law, shall adversely affect any right or protection of any
person granted pursuant hereto existing at, or arising out of or related to any
event, act or omission that occurred prior to, the time of such amendment,
repeal, adoption or modification.
If any provision or provisions of this Article ELEVENTH shall be held to be
invalid, illegal or unenforceable as applied to any circumstance for any reason
whatsoever: (a) the validity, legality and enforceability of such provisions in
any other circumstance and of the remaining provisions of this Article ELEVENTH
(including, without limitation, each portion of any paragraph of this Article
ELEVENTH containing any such provision held to be invalid, illegal or
unenforceable that is not itself held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and (b) to the fullest
extent possible, the provisions of this Article ELEVENTH (including, without
limitation, each such portion of any paragraph of this Article ELEVENTH
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to permit the Corporation to protect its directors,
officers, employees and agents from personal liability in respect of their good
faith service to or for the benefit of the Corporation to the fullest extent
permitted by law.
This Article ELEVENTH shall not limit any protections or defenses available to,
or indemnification rights of, any director or officer of the Corporation under
this Amended and Restated Certificate of Incorporation, the bylaws or applicable
law. Any person or entity purchasing or otherwise acquiring any interest in any
securities of the Corporation shall be deemed to have notice of and to have
consented to the provisions of this Article ELEVENTH.
TWELFTH: The Corporation expressly elects not to be governed by Section 203 of
the DGCL.


[Signature Page Follows]




IN WITNESS WHEREOF, this Amended and Restated Certificate of Incorporation,
which restates and integrates and further amends the provisions of the
Certificate of Incorporation of the Corporation and which has been duly adopted
in accordance with Sections 212, 242 and 245 of the DGCL, has been executed by
its duly authorized officer this [●] day of [●], 2020.
 
 
 
 
 
JELD-WEN HOLDING, INC.
 
 
By:
 
 
 
 
Name:
 
Laura W. Doerre
 
 
Title:
 
Executive Vice President, General
 
 
 
 
Counsel and Chief Compliance Officer



































[Signature Page to Amended and Restated Certificate of Incorporation]


EXHIBIT II


AMENDMENT TO BYLAWS


[See attached]


SECOND AMENDED AND RESTATED
BYLAWS
OF
JELD-WEN HOLDING, INC.
ARTICLE I – OFFICES
Section 1. Registered Office. The address of the registered office of JELD-WEN
Holding, Inc. (the “Corporation”) in the State of Delaware is 1209 Orange
Street, in the City of Wilmington, postal code 19801, in the County of New
Castle. The name of the registered agent of the Corporation at that address is
The Corporation Trust Company.
Section 2. Other Offices. The Corporation may have such other offices, within or
without the State of Delaware, as the Corporation shall, from time to time,
determine or the business of the Corporation may require.
ARTICLE II - STOCKHOLDERS
Section 1. Place of Meetings. Meetings of stockholders of the Corporation shall
be held at such place, either within or without the State of Delaware, as may be
designated from time to time by the board of directors of the Corporation (the
“Board of Directors” or the “Board”) and stated in the notice of the meeting or
in a duly executed waiver thereof. The Board of Directors may, in its sole
discretion, determine that a meeting shall not be held at any place, but may
instead be held by means of remote communication as authorized by Section 211 of
the Delaware General Corporation Law, as amended (the “DGCL”).
Section 2. Annual Meeting. Each annual meeting of the stockholders of the
Corporation for the purpose of election of directors and for the transaction of
such other business as may properly come before the meeting, shall be held at
such place, if any, on such date and at such time as may be designated from time
to time by the Board of Directors.
Section 3. Special Meetings.
(1) Unless otherwise prescribed by law or by the Certificate of Incorporation,
special meetings of the stockholders (i) may be called at any time by the Board
of Directors acting pursuant to a resolution adopted by a majority of the Whole
Board (as defined below) and (ii) in accordance with the requirements of this
Section 3, shall be called by the Secretary upon the written request of one more
or stockholders of record with a combined Net Long Beneficial Ownership (as
defined below), as of the date of the request, of at least twenty-five percent
(25%) of the voting power of the outstanding shares of capital stock of the
Corporation (the “Requisite Percentage”) and who have held a combined Net Long
Beneficial Ownership of at least the Requisite Percentage of the voting power of
the outstanding shares of capital stock of the Corporation continuously for at
least 12 months preceding the date of the request and through the date of the
special meeting (the “Requisite Holding Period”). For purposes of these Bylaws,
the term “Whole Board” shall mean the total number of authorized directors as
fixed by resolution of the Board of Directors whether or not there exist any
vacancies in previously authorized directorships.
(A) In order for a special meeting to be called upon stockholder request
(“Stockholder Requested Special Meeting”), one or more requests for a special
meeting (each, a “Special Meeting Request” and, collectively, the “Special
Meeting Requests”), in the form required by this section (A) of this Section 3,
must be signed by Proposing Persons (as defined below) that have a combined Net
Long Beneficial Ownership of at least the Requisite Percentage and for at least
the Requisite Holding Period. Only Proposing Persons who are stockholders of
record at the time the Special Meeting Requests representing the Requisite
Percentage are validly delivered in accordance with this Section 3 shall be
entitled to sign a Special Meeting Request. In determining whether a Stockholder
Requested Special Meeting has been properly requested by Proposing Persons that
have a combined Net Long Beneficial Ownership of at least the Requisite
Percentage and for at least the Requisite Holding Period, multiple Special
Meeting Requests delivered in accordance with this Section 3 will be considered
together only if (i) each Special Meeting Request identifies the same purpose or
purposes of the Stockholder Requested Special Meeting and the same matters
proposed to be acted on at such meeting (in each case as determined in good
faith by the Board), and (ii) such Special Meeting Requests have been dated and
delivered to the Secretary within sixty (60) days of the earliest dated Special
Meeting Request. To be in proper form, such Special Meeting Request(s) shall
comply with, and shall include and set forth, the following:
(1) As to each Proposing Person, (a) the name and address of each Proposing
Person (including, if applicable, the name and address as they appear on the
Corporation’s books), (b) the class and number of shares of the Corporation
which are owned beneficially and of record by such Proposing Person (with
evidence of such ownership attached), except that such Proposing Person shall be
deemed for such purpose to beneficially own any shares of any class or series of
capital stock of the Corporation as to which such Proposing Person has the right
to acquire (whether such right is exercisable immediately or only after the
passage of time or the fulfillment of a condition or both), (c) a representation
that such Proposing Person intends to hold the shares of the Corporation
described in the immediately preceding clause (b) through the date of the
Stockholder Requested Special Meeting and (d) an acknowledgement by the
Proposing Person that any reduction in such Proposing Person’s Net Long
Beneficial Ownership with respect to which a Special Meeting Request relates
following the delivery of such Special Meeting Request to the Secretary shall
constitute a revocation of such Special Meeting Request to the extent of such
reduction;
(2) As to each Proposing Person, any Disclosable Interests (as defined below) of
such Proposing Person;
(3) As to the purpose or purposes of the Stockholder Requested Special Meeting,
a reasonably brief statement of the specific purpose or purposes of the
Stockholder Requested Special Meeting, the matter(s) proposed to be acted on at
the Stockholder Requested Special Meeting and the reasons for conducting such
business at the Stockholder Requested Special Meeting, and the text of any
proposal or business to be considered at the Stockholder Requested Special
Meeting (including the text of any resolutions proposed to be considered and, in
the event that such business includes a proposal to amend the Bylaws, the
language of the proposed amendment); and
(4) Such other information and representations as required by the Amended and
Restated Certificate of Incorporation and these Bylaws if incorporated in this
Section 3, including, without limitation, all such information regarding any
material interest of the Proposing Person in the matter(s) proposed to be acted
on at the Stockholder Requested Special Meeting, all agreements, arrangements or
understandings between or among any Proposing Person and any other record holder
or beneficial owner of shares of any class or series of capital stock of the
Corporation in connection with the Special Meeting Record Date Request, the
Special Meeting Request, or the matter(s) proposed to be brought before the
Stockholder Requested Special Meeting.
(5) Definitions.
(a) “Proposing Person” shall mean (i) each stockholder of record that signs a
Special Meeting Request pursuant section (A) of this Section 3, (ii) the
beneficial owner or beneficial owners, if different, on whose behalf such
Special Meeting Request is made, (iii) any participant (as defined in paragraphs
(a)(ii)-(vi) of Instruction 3 to Item 4 of Schedule 14A) with such stockholder
in such solicitation or associate (within the meaning of Rule 12b-2 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) for
purposes of these Bylaws) of such stockholder or beneficial owner, and (iv) any
other person with whom such stockholder or such beneficial owner (or any of
their respective associates or other participants in such solicitation) is
Acting in Concert.
(b) A person shall be deemed to be “Acting in Concert” with another person for
purposes of these Bylaws if such person knowingly acts (whether or not pursuant
to an express agreement, arrangement or understanding) in concert or in parallel
with, or towards a common goal with such other person, relating to changing or
influencing the control of the Corporation or in connection with or as a
participant in any transaction having that purpose or effect, where (i) each
person is conscious of the other person’s conduct and this awareness is an
element in their decision-making processes and (ii) at least one additional
factor suggests that such persons intend to act in concert or in parallel, which
such additional factors may include, without limitation, exchanging information
(whether publicly or privately), attending meetings, conducting discussions, or
making or soliciting invitations to act in concert or in parallel; provided,
that a person shall not be deemed to be Acting in Concert with any other person
solely as a result of the solicitation or receipt of (x) revocable proxies or
consents from such other person in response to a solicitation made pursuant to,
and in accordance with, Section 14(a) of the Exchange Act by way of a proxy or
consent solicitation statement filed on Schedule 14A or (y) tenders of
securities from such other person in a public tender or exchange offer made
pursuant to, and in accordance with, Section 14(d) of the Exchange Act by means
of a tender offer statement filed on Schedule TO. A person Acting in Concert
with another person shall be deemed to be Acting in Concert with any third party
who is also Acting in Concert with such other person.
(c) “Net Long Beneficial Ownership” shall mean those shares of common stock of
the Corporation as to which the stockholder or Proposing Person, as applicable,
possesses (i) the sole power to vote or direct the voting, (ii) the sole
economic incidents of ownership (including the sole right to profits and the
sole risk of loss) and (iii) the sole power to dispose of or direct the
disposition; provided that the number of shares calculated in accordance with
clauses (i), (ii) and (iii) shall not include any Synthetic Equity Position.
(d) “Disclosable Interests” shall mean (i) the full notional amount of any
securities that, directly or indirectly, underlie any “derivative security” (as
such term is defined in Rule 16a-1(c) under the Exchange Act) that constitutes a
“call equivalent position” (as such term is defined in Rule 16a-1(b) under
the Exchange Act) (“Synthetic Equity Position”) and that is, directly or
indirectly, held or maintained by such Proposing Person with respect to any
shares of any class or series of shares of the Corporation; provided that, for
the purposes of the definition of “Synthetic Equity Position,” the term
“derivative security” shall also include any security or instrument that would
not otherwise constitute a “derivative security” as a result of any feature that
would make any conversion, exercise or similar right or privilege of such
security or instrument becoming determinable only at some future date or upon
the happening of a future occurrence, in which case the determination of the
amount of securities into which such security or instrument would be convertible
or exercisable shall be made assuming that such security or instrument is
immediately convertible or exercisable at the time of such determination; and,
provided, further, that any Proposing Person satisfying the requirements of
Rule 13d-1(b)(1) under the Exchange Act (other than a Proposing Person that so
satisfies Rule 13d-1(b)(1) under the Exchange Act solely by reason of Rule
13d-1(b)(1)(ii)(E)) shall not be deemed to hold or maintain the notional amount
of any securities that underlie a Synthetic Equity Position held by such
Proposing Person as a hedge with respect to a bona fide derivatives trade or
position of such Proposing Person arising in the ordinary course of such
Proposing Person’s business as a derivatives dealer, (ii) any rights to
dividends on the shares of any class or series of capital stock of the
Corporation owned beneficially by such Proposing Person that are separated or
separable from the underlying shares of the Corporation, (iii) any material
pending or threatened action, suit or proceeding (whether civil, criminal,
investigative, administrative or otherwise) in which such Proposing Person is,
or is reasonably expected to be made, a party or material participant involving
the Corporation or any of its officers, directors or employees, or any affiliate
of the Corporation, or any officer, director or employee of such affiliate, (iv)
any other material relationship between such Proposing Person, on the one hand,
and the Corporation, any affiliate of the Corporation, any officer, director or
employee of the Corporation or any affiliate thereof, or any principal
competitor of the Corporation, on the other hand, (v) any direct or indirect
material interest in any material contract or agreement of such Proposing Person
with the Corporation, any affiliate of the Corporation or any principal
competitor of the Corporation (including, in any such case, any employment
agreement, collective bargaining agreement or consulting agreement) and (vi) any
other information relating to such Proposing Person that would be required to be
disclosed in a proxy statement or other filing required to be made in connection
with solicitations of proxies or consents by such Proposing Person in support of
the business proposed to be brought before the meeting; provided, however, that
Disclosable Interests shall not include any such disclosures with respect to the
ordinary course business activities of any broker, dealer, commercial bank,
trust company or other nominee who is a Proposing Person solely as a result of
being the stockholder directed to prepare and submit the Special Meeting Record
Date Request or Special Meeting Request required by these Bylaws on behalf of a
beneficial owner.
(B) Notwithstanding anything to the contrary in this Section 3:
(1) The Secretary shall not accept, and shall consider ineffective, a Special
Meeting Request if (a) such Special Meeting Request does not comply with the
Amended and Restated Certificate of Incorporation, these Bylaws or relates to an
item of business that is not a proper subject for stockholder action under
applicable law, (b) the Special Meeting Request is received by the Corporation
during the period commencing ninety (90) days prior to the first anniversary of
the date of the immediately preceding annual meeting of stockholders and ending
on the date of the final adjournment of the next annual meeting of stockholders,
(c) an identical or substantially similar item (a “Similar Item”) to that
included in the Special Meeting Request was presented at any meeting of
stockholders held within one year prior to receipt by the Corporation of such
Special Meeting Request, (d) the Board calls an annual or special meeting of
stockholders (in lieu of calling the Stockholder Requested Special Meeting) in
accordance with section (B)(3) of this Section 3, (e) a Similar Item is already
included in the Corporation’s notice as an item of business to be brought before
a meeting of the stockholders that has been called but not yet held, or (f) such
Special Meeting Request was made in a manner that involved a violation of
Regulation 14A under the Exchange Act, or other applicable law.
(2) Business transacted at any Stockholder Requested Special Meeting shall be
limited to the purpose stated in the valid Special Meeting Request; provided,
however, that nothing herein shall prohibit the Board from submitting matters to
the stockholders at any Stockholder Requested Special Meeting. If none of the
Proposing Persons who submitted the Special Meeting Request appears at or sends
a qualified representative to the Stockholder Requested Special Meeting to
present the matters to be presented for consideration that were specified in the
Stockholder Meeting Request, the Corporation need not present such matters for a
vote at such meeting. A “qualified representative” of a Proposing Person shall
be, if such Proposing Person is (a) a general or limited partnership, any
general partner or person who functions as a general partner of the general or
limited partnership or who controls the general or limited partnership, (b) a
corporation, a duly appointed officer of the corporation, (c) a limited
liability company, any manager or officer (or person who functions as an
officer) of the limited liability company or any officer, director, manager or
person who functions as an officer, director or manager of any entity ultimately
in control of the limited liability company or (d) a trust, any trustee of such
trust.
(3) If a Special Meeting Request is made that complies with this Section 3 and
the Amended and Restated Certificate of Incorporation, the Board may (in lieu of
calling the Stockholder Requested Special Meeting) present a Similar Item for
stockholder approval at any other meeting of stockholders that is held within
one hundred twenty (120) days after the Corporation receives such Special
Meeting Request.
(4) Any Proposing Person may revoke a Special Meeting Request by written
revocation delivered to, or mailed and received by, the Secretary at any time
prior to the date of the Stockholder Requested Special Meeting. In the event any
revocation(s) are received by the Secretary after the Secretary’s receipt of a
valid Special Meeting Request(s) from the holders of the Requisite Percentage of
stockholders or any Special Meeting Request is deemed to be revoked, and as a
result of such revocation(s), there no longer are valid unrevoked Special
Meeting Request(s) from the Requisite Percentage of stockholders to call a
special meeting, the Board shall have the discretion to determine whether or not
to proceed with the Stockholder Requested Special Meeting.
(5) Notwithstanding anything in these Bylaws to the contrary, the Secretary
shall not be required to call a special meeting except in accordance with the
Amended and Restated Certificate of Incorporation and this Section 3. If the
Board shall determine that any Special Meeting Request was not properly made in
accordance with the Amended and Restated Certificate of Incorporation or these
Bylaws, or shall determine that the stockholder(s) submitting such Special
Meeting Request have not otherwise complied with the Amended and Restated
Certificate of Incorporation or these Bylaws, then the Board shall not be
required to take any action in connection with the Stockholder Requested Special
Meeting, and the Secretary shall not be required to call such meeting. In
addition to the requirements of this Section 3, each Proposing Person shall
comply with all requirements of applicable law, including all requirements of
the Exchange Act, with respect to any request to fix a Special Meeting Request.
(C) In connection with a Stockholder Requested Special Meeting called in
accordance with this Section 3, each Proposing Person that signed and delivered
a Special Meeting Request shall further update and supplement the information
previously provided to the Corporation in connection with such request, if
necessary, so that the information provided or required to be provided in such
request pursuant to this Section 3 shall be true and correct as of the record
date for notice of the Stockholder Requested Special Meeting and as of the date
that is ten (10) business days prior to the Stockholder Requested Special
Meeting or any adjournment or postponement thereof, and such update and
supplement shall be delivered to, or mailed and received by, the Secretary at
the principal executive offices of the Corporation not later than five (5)
business days after the record date for notice of the special meeting (in the
case of the update and supplement required to be made as of such record date),
and not later than eight (8) business days prior to the date for the special
meeting or, if practicable, any adjournment or postponement thereof (and, if not
practicable, on the first practicable date prior to the date to which the
special meeting has been adjourned or postponed) (in the case of the update and
supplement required to be made as of ten (10) business days prior to the
Stockholder Requested Special Meeting or any adjournment or postponement
thereof). As used herein, the term “business day” shall mean any day that is not
a Saturday or Sunday or a day on which banks in the city of the Corporation’s
principal place of business are required or permitted to close.
(D) Any special meeting of stockholders, including any Stockholder Requested
Special Meeting, shall be held at such date and time within or without the State
of Delaware as may be fixed by the Board in accordance with these Bylaws and in
compliance with applicable law.
(2) Only such business shall be conducted at a special meeting of stockholders
as shall have been brought before the meeting by or at the direction of the
Board of Directors or as shall have been stated in the written request for such
meeting by one or more stockholders in accordance with Section 3 of this Article
II; provided, however, that for the avoidance of doubt, in the case of a special
meeting called upon the written request of one or more stockholders in
accordance with Section 3 of this Article II, nothing contained in these Bylaws
shall prohibit the Board of Directors from bringing other business not so stated
in such written request before such meeting. The notice of such special meeting
shall include the purpose or purposes for which the meeting is called.
Nominations of persons for election to the Board of Directors may be made at a
special meeting of stockholders at which directors are to be elected (a) by or
at the direction of the Board of Directors or (b) by any stockholder of record
at the time of giving of notice provided for in this paragraph, who shall be
entitled to vote at the meeting and who delivers a written notice to the
Secretary setting forth the information set forth in Section 11(3)(a) and
11(3)(c) of this Article II. Nominations by stockholders of persons for election
to the Board of Directors may be made at such a special meeting of stockholders
only if such stockholder of record’s notice required by the preceding sentence
shall be received by the Secretary at the principal executive offices of the
Corporation not later than the close of business on the later of (i) the 90th
day prior to such special meeting or (ii) the 10th day following the day on
which public announcement is first made of the date of the special meeting and
of the nominees proposed by the Board of Directors to be elected at such
meeting. In no event shall an adjournment, or postponement of a special meeting
for which notice has been given, commence a new time period for the giving of a
stockholder of record’s notice. A person shall not be eligible for election or
reelection as a director at a special meeting unless the person is nominated (i)
by or at the direction of the Board of Directors or (ii) by a stockholder of
record in accordance with the notice procedures set forth in this Article II.
(3) Notwithstanding the foregoing provisions of this Section 3, a stockholder
shall also comply with all applicable requirements of the Exchange Act and the
rules and regulations thereunder with respect to matters set forth in this
Section 3. Nothing in this Section 3 shall be deemed to affect any rights of
stockholders to request inclusion of proposals in the Corporation’s proxy
statement pursuant to Rule 14a-8 under the Exchange Act.
Section 4. Notice of Meetings.
Notice of the place, if any, date, and time of all meetings of the stockholders,
the means of remote communications, if any, by which stockholders and
proxyholders may be deemed to be present in person and vote at such meeting, and
the record date for determining the stockholders entitled to vote at the
meeting, if such date is different from the record date for determining
stockholders entitled to notice of the meeting, shall be given, not less than 10
nor more than 60 days before the date on which the meeting is to be held, to
each stockholder entitled to vote at such meeting as of the record date for
determining the stockholders entitled to notice of the meeting, except as
otherwise provided herein or required by law (meaning, here and hereinafter, as
required from time to time by the DGCL or the Amended and Restated Certificate
of Incorporation of the Corporation).
When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting if the time and place, if any, thereof, and the means
of remote communications, if any, by which stockholders and proxyholders may be
deemed to be present in person and vote at such adjourned meeting are announced
at the meeting at which the adjournment is taken; provided, however, that if the
date of any adjourned meeting is more than 30 days after the date for which the
meeting was originally noticed, notice of the place, if any, date, and time of
the adjourned meeting and the means of remote communications, if any, by which
stockholders and proxyholders may be deemed to be present in person and vote at
such adjourned meeting, shall be given to each stockholder in conformity
herewith. If after the adjournment a new record date for stockholders entitled
to vote is fixed for the adjourned meeting, the Board of Directors shall fix a
new record date for notice of such adjourned meeting, which record date shall
not precede the date upon which the resolution fixing the record date is adopted
by the Board of Directors and, except as otherwise required by law, shall not be
more than 60 nor less than 10 days before the date of such adjourned meeting,
and shall give notice of the adjourned meeting to each stockholder of record
entitled to vote at such adjourned meeting as of the record date fixed for
notice of such adjourned meeting. At any adjourned meeting, any business may be
transacted which might have been transacted at the original meeting.
Section 5. Quorum.
At any meeting of the stockholders, the holders of a majority of the voting
power of all of the shares of the stock entitled to vote at the meeting, present
in person or by proxy, shall constitute a quorum for all purposes, unless or
except to the extent that the presence of a larger number may be required by law
or by the rules of any stock exchange upon which the Corporation’s securities
are listed. Where a separate vote by a class or classes or series is required, a
majority of the voting power of the shares of such class or classes or series
present in person or represented by proxy shall constitute a quorum entitled to
take action with respect to that vote on that matter.
If a quorum shall fail to attend any meeting, the chairman of the meeting may
adjourn the meeting to another place, if any, date, or time.
Section 6. Organization.
Such person as the Board of Directors may have designated or, in the absence of
such a person, the Chairman of the Board or, in his or her absence, the
President of the Corporation or, in his or her absence, such person as may be
chosen by the holders of a majority of the voting power of the shares entitled
to vote who are present, in person or by proxy, shall call to order any meeting
of the stockholders and act as chairman of the meeting. In the absence of the
Secretary of the Corporation, the secretary of the meeting shall be such person
as the chairman of the meeting appoints.
Section 7. Conduct of Business.
The chairman of any meeting of stockholders shall determine the order of
business and the procedure at the meeting, including such regulation of the
manner of voting and the conduct of discussion as seem to him or her in order.
The chairman shall have the power to adjourn the meeting to another place, if
any, date and time. The date and time of the opening and closing of the polls
for each matter upon which the stockholders will vote at the meeting shall be
announced at the meeting.
Section 8. Proxies and Voting.
At any meeting of the stockholders, every stockholder entitled to vote may vote
in person or by proxy authorized by an instrument in writing or by a
transmission permitted by law filed in accordance with the procedure established
for the meeting. Any copy, facsimile telecommunication or other reliable
reproduction of the writing or transmission created pursuant to this paragraph
may be substituted or used in lieu of the original writing or transmission for
any and all purposes for which the original writing or transmission could be
used, provided that such copy, facsimile telecommunication or other reproduction
shall be a complete reproduction of the entire original writing or transmission.
In advance of any meeting of stockholders, the Board of Directors by resolution
or the Chairman of the Board of Directors or Chief Executive Officer shall
appoint one or more inspectors to act at the meeting and make a written report
thereof. One or more other persons may be designated as alternate inspectors to
replace any inspector who fails to act. If no inspector or alternate is present,
ready and willing to act at a meeting of stockholders, the chairman of the
meeting shall appoint one or more inspectors to act at the meeting. Each
inspector, before entering upon the discharge of his or her duties, shall take
and sign an oath faithfully to execute the duties of inspector with strict
impartiality and according to the best of his or her ability. Every vote taken
by ballots shall be counted by a duly appointed inspector or inspectors.
All elections shall be determined by a plurality of the votes cast, and except
as otherwise required by law or the rules of any stock exchange upon which the
Corporation’s securities are listed, all other matters shall be determined by a
majority of the votes cast affirmatively or negatively.
Section 9. Stock List.
The officer who has charge of the stock ledger of the Corporation shall, at
least 10 days before every meeting of stockholders, prepare and make a complete
list of stockholders entitled to vote at said meeting; provided, however, if the
record date for determining the stockholders entitled to vote is less than 10
days before the meeting date, the list shall reflect the stockholders entitled
to vote as of the 10th day before the meeting date, arranged in alphabetical
order for each class of stock and showing the address and the number of shares
registered in the name of each stockholder. Such list shall be open to the
examination of any stockholder for a period of at least 10 days prior to the
meeting in the manner provided by law.
The stock list shall also be open to the examination of any stockholder during
the whole time of the meeting as provided by law. This list shall presumptively
determine (a) the identity of the stockholders entitled to examine such stock
list and to vote at the meeting and (b) the number of shares held by each of
them.
Section 10. Stockholder Action Without Meeting.
Any action required or permitted to be taken at any annual or special meeting of
stockholders may be taken without a meeting, if a consent or consents in
writing, setting forth the action so taken are delivered to the Corporation in
accordance with Article FIFTH of the Amended and Restated Certificate of
Incorporation.
Section 11. Stockholder Business to be Brought Before the Annual Meeting.
(1) Nominations of persons for election to the Board of Directors and the
proposal of business to be transacted by the stockholders may be made at an
annual meeting of stockholders (a) pursuant to the Corporation’s proxy materials
with respect to such meeting, (b) by or at the direction of the Board of
Directors, or (c) by any stockholder of record of the Corporation (the“Record
Stockholder”) at the time of the giving of the notice required in the following
paragraph, who is entitled to vote at the meeting and who has complied with the
notice procedures set forth in this section. For the avoidance of doubt, the
foregoing clause (c) shall be the exclusive means for a stockholder to make
nominations or propose business (other than business included in the
Corporation’s proxy materials pursuant to Rule 14a-8 under the Securities
Exchange Act of 1934, as amended (such act, and the rules and regulations
promulgated thereunder, the “Exchange Act”)) at an annual meeting of
stockholders.
(2) For nominations or business to be properly brought before an annual meeting
by a Record Stockholder pursuant to clause (c) of the foregoing paragraph, (a)
the Record Stockholder must have given timely notice thereof in writing to the
Secretary of the Corporation, (b) any such business must be a proper matter for
stockholder action under Delaware law and (c) the Record Stockholder and the
beneficial owner, if any, on whose behalf any such proposal or nomination is
made, must have acted in accordance with the representations set forth in the
Solicitation Statement required by these Second Amended and Restated Bylaws (the
“Bylaws”). To be timely, a Record Stockholder’s notice shall be received by the
Secretary at the principal executive offices of the Corporation not less than 45
or more than 75 days prior to the one-year anniversary of the date on which the
Corporation first mailed its proxy materials for the preceding year’s annual
meeting of stockholders; provided, however, that, subject to the last sentence
of this Section 11(2), if the meeting is convened more than 30 days prior to or
delayed by more than 30 days after the anniversary of the preceding year’s
annual meeting, or if no annual meeting was held in the preceding year, notice
by the Record Stockholder to be timely must be so received not later than the
close of business on the later of (i) the 90th day before such annual meeting or
(ii) the 10th day following the day on which public announcement of the date of
such meeting is first made. Notwithstanding anything in the preceding sentence
to the contrary, in the event that the number of directors to be elected to the
Board of Directors is increased and there has been no public announcement naming
all of the nominees for director or indicating the increase in the size of the
Board of Directors made by the Corporation at least 10 days before the last day
a Record Stockholder may deliver a notice of nomination in accordance with the
preceding sentence, a Record Stockholder’s notice required by this bylaw shall
also be considered timely, but only with respect to nominees for any new
positions created by such increase, if it shall be received by the Secretary at
the principal executive offices of the Corporation not later than the close of
business on the 10th day following the day on which such public announcement is
first made by the Corporation. In no event shall an adjournment, or postponement
of an annual meeting for which notice has been given, commence a new time period
for the giving of a Record Stockholder’s notice.
(3) Such Record Stockholder’s notice shall set forth:
(a) If such notice pertains to the nomination of directors, as to each person
whom the Record Stockholder proposes to nominate for election or reelection as a
director (i) the name, age, business address, residence address, and principal
occupation or employment of such person, (ii) the class and number of shares of
stock of the Corporation that are held of record or beneficially owned by
(directly or indirectly) by such person, (iii) all information relating to such
person as would be required to be disclosed in solicitations of proxies for the
election of such nominees as directors pursuant to Regulation 14A under the
Exchange Act, (iv) such person’s written consent to serve as a director if
elected, (v) a statement that such person is not a party to any agreement,
arrangement or understanding with, or has given any commitment or assurance to,
any person or entity as to how such person will act or vote as director on any
issue or question (a “Voting Commitment”) that has not been disclosed to the
Corporation or any Voting Commitment that could limit or interfere with such
person’s ability to comply with such person’s fiduciary duties as director under
applicable law; and that such person, if elected or re-elected, intends to
refrain in the future from entering into such a Voting Commitment that would not
be disclosed to the Corporation or that could limit or interfere with such
person’s ability to comply with such person’s fiduciary duties as director under
applicable law, (vi) a statement that such person is not a party to any
agreement, arrangement or understanding with any person or entity other than the
Corporation with respect to any direct or indirect compensation, reimbursement
or indemnification in connection with service or action as a nominee or as a
director that has not been disclosed to the Corporation; and that such person,
if elected or re-elected as a director, intends to refrain in the future from
entering into any such non-disclosed agreement, arrangement or understanding,
(vii) a statement that such person, if elected or re-elected as a director,
intends to comply with all publicly disclosed policies, principles and
guidelines of the Corporation with respect to codes of conduct, corporate
governance, conflict of interest, confidentiality, stock ownership and trading
applicable to directors of the Corporation, (viii) a description of all direct
and indirect compensation and other material monetary agreements, arrangements
and understandings during the past three years, and any other material
relationships, between or among such stockholder and beneficial owner on whose
behalf the nomination is made, if any, and their respective affiliates or
associates or others acting in concert therewith, on the one hand, and each
proposed nominee, and his or her respective affiliates and associates, or others
acting in concert therewith, on the other hand, including, without limitation
all information that would be required to be disclosed pursuant to Rule 404
promulgated under Regulation S-K of the Exchange Act if the stockholder making
the nomination and any beneficial owner on whose behalf the nomination is made,
if any, or any affiliate or associate thereof or person acting in concert
therewith, were the “registrant” for purposes of such rule and the nominee were
a director or executive officer of such registrant, and (ix) a completed
questionnaire with respect to the background and qualification of such person
and the background of any other person or entity on whose behalf the nomination
is being made (which questionnaire shall be provided by the Secretary upon
written request).
(b) As to any business that the Record Stockholder proposes to bring before the
meeting, a brief description of such business, the reasons for conducting such
business at the meeting and any material interest in such business of such
Record Stockholder and the beneficial owner, if any, on whose behalf the
proposal is made; and
(c) As to (1) the Record Stockholder giving the notice and (2) the beneficial
owner, if any, on whose behalf the nomination or proposal is made (each, a
“party”):
(i) the name and address of each such party;
(ii) (A) the class, series, and number of shares of the Corporation that are
owned, directly or indirectly, beneficially and of record by each such party,
(B) any Synthetic Equity Position directly or indirectly owned beneficially by
each such party, and any other direct or indirect opportunity to profit or share
in any profit derived from any increase or decrease in the value of shares of
the Corporation, (C) any proxy, contract, arrangement, understanding, or
relationship pursuant to which either party has a right to vote, directly or
indirectly, any shares of any security of the Corporation, (D) any short
interest in any security of the Corporation held by each such party (for
purposes of this Section 11(3), a person shall be deemed to have a short
interest in a security if such person directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has the
opportunity to profit or share in any profit derived from any decrease in the
value of the subject security), (E) any rights to dividends on the shares of the
Corporation owned beneficially directly or indirectly by each such party that
are separated or separable from the underlying shares of the Corporation, (F)
any proportionate interest in shares of the Corporation or Synthetic Equity
Position held, directly or indirectly, by a general or limited partnership in
which either party is a general partner or, directly or indirectly, beneficially
owns an interest in a general partner and (G) any performance-related fees
(other than an asset-based fee) that each such party is directly or indirectly
entitled to based on any increase or decrease in the value of shares of the
Corporation or Synthetic Equity Positions, if any, as of the date of such
notice, including without limitation any such interests held by members of each
such party’s immediate family sharing the same household (which information set
forth in this paragraph shall be supplemented by such stockholder or such
beneficial owner, as the case may be, not later than 10 days after the record
date for determining the stockholders entitled to notice of the meeting and/or
to vote at the meeting to disclose such ownership as of such record date);
(iii) any other information relating to each such party that would be required
to be disclosed in a proxy statement or other filings required to be made in
connection with solicitations of proxies for, as applicable, the proposal and/or
the election of directors in a contested election pursuant to Section 14 of the
Exchange Act; and
(iv) a statement whether or not each such party will deliver a proxy statement
and form of proxy to holders of, in the case of a proposal, at least the
percentage of voting power of all of the shares of capital stock of the
Corporation required under applicable law to carry the proposal or, in the case
of a nomination or nominations, at least the percentage of voting power of all
of the shares of capital stock of the Corporation reasonably believed by the
Record Stockholder or beneficial holder, as the case may be, to be sufficient to
elect the nominee or nominees proposed to be nominated by the Record Stockholder
(such statement, a “Solicitation Statement”).
(4) A person shall not be eligible for election or re-election as a director at
an annual meeting unless (i) the person is nominated by a Record Stockholder in
accordance with Section 11(1)(c) or (ii) the person is nominated by or at the
direction of the Board of Directors. Only such business shall be conducted at an
annual meeting of stockholders as shall have been brought before the meeting in
accordance with the procedures set forth in this section. The chairman of the
meeting shall have the power and the duty to determine whether a nomination or
any business proposed to be brought before the meeting has been made in
accordance with the procedures set forth in these Bylaws and, if any proposed
nomination or business is not in compliance with these Bylaws, to declare that
such defectively proposed business or nomination shall not be presented for
stockholder action at the meeting and shall be disregarded.
(5) For purposes of these Bylaws, “public announcement” shall mean disclosure in
a press release reported by the Dow Jones News Service, Associated Press or a
comparable national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Exchange Act.
(6) Notwithstanding the foregoing provisions of this Section 11, a stockholder
shall also comply with all applicable requirements of the Exchange Act and the
rules and regulations thereunder with respect to matters set forth in this
Section 11. Nothing in this Section 11 shall be deemed to affect any rights of
stockholders to request inclusion of proposals in the Corporation’s proxy
statement pursuant to Rule 14a-8 under the Exchange Act.
ARTICLE III - BOARD OF DIRECTORS
Section 1. General Powers. The business of the Corporation shall be managed by
or under the direction of the Board of Directors, which may exercise all of the
powers of the Corporation and do all such lawful acts and things, except as such
are by law or by the Amended and Restated Certificate of Incorporation or by
these Bylaws expressly conferred upon or reserved to the stockholders.
Section 2. Number, Election and Term of Directors. Subject to the rights of the
holders of any series of preferred stock to elect additional directors under
specified circumstances, the number of authorized directors shall be fixed from
time to time exclusively by the Board of Directors pursuant to a resolution
adopted by a majority of the Whole Board. Beginning with the annual meeting of
stockholders to be held in the year ending December 31, 2020, the directors,
other than Class I directors and Class II directors (each as defined below),
including those who may be elected by the holders of any series of preferred
stock under specified circumstances, shall be elected for a term expiring at the
Corporation’s next annual meeting of stockholders. Each director who was elected
at the 2018 annual meeting of stockholders for a three-year term expiring in
2021 (the “Class I directors”), and each director who was elected at the 2019
annual meeting of stockholders for a three-year term expiring in 2022 (the
“Class II directors”), shall continue to hold office until the end of the term
for which such director was elected or appointed, as applicable. Commencing with
the annual meeting of stockholders to be held in the year ending December 31,
2021, all directors of the Corporation other than Class II directors will be
elected for a term of one year, and commencing with the annual meeting of
stockholders to be held in the year ending December 31, 2022, all directors of
the Corporation will be elected for a term of one year. In all cases, each
director shall hold office until his or her successor shall have been duly
elected and qualified. If authorized by a resolution of the Board of Directors,
directors may be elected to fill any vacancy on the Board of Directors,
regardless of how such vacancy shall have been created.
Section 3. Newly Created Directorships and Vacancies.
Subject to the rights of the holders of any series of preferred stock then
outstanding, newly created directorships resulting from any increase in the
authorized number of directors or any vacancies in the Board of Directors
resulting from death, resignation, retirement, disqualification, removal from
office or other cause shall, unless otherwise required by law or by resolution
of the Board of Directors, be filled only by a majority vote of the directors
then in office, though less than a quorum (and not by stockholders), and
directors so chosen shall serve for a term expiring at the next annual meeting
of stockholders , with each director to hold office until his or her successor
shall have been duly elected and qualified. No decrease in the number of
authorized directors shall shorten the term of any incumbent director.
Section 4. Regular Meetings.
Regular meetings of the Board of Directors shall be held at such place or
places, on such date or dates, and at such time or times as shall have been
established by the Board of Directors and publicized among all directors. A
notice of each regular meeting shall not be required.
Section 5. Special Meetings.
Special meetings of the Board of Directors may be called by the Chairman of the
Board, the President or by a majority of the Whole Board and shall be held at
such place, on such date, and at such time as they or he or she shall fix.
Notice of the place, date, and time of each such special meeting shall be given
to each director by whom it is not waived by mailing written notice not less
than five days before the meeting or by telephone, facsimile or electronic
transmission of the same not less than 24 hours before the meeting. Unless
otherwise indicated in the notice thereof, any and all business may be
transacted at a special meeting.
Section 6. Quorum.
At any meeting of the Board of Directors, a majority of the Whole Board shall
constitute a quorum for all purposes. If a quorum shall fail to attend any
meeting, a majority of those present may adjourn the meeting to another place,
date, or time, without further notice or waiver thereof.
Section 7. Participation in Meetings By Conference Telephone.
Members of the Board of Directors, or of any committee thereof, may participate
in a meeting of such Board of Directors or committee by means of conference
telephone or other communications equipment by means of which all persons
participating in the meeting can hear each other and such participation shall
constitute presence in person at such meeting.
Section 8. Conduct of Business.
At any meeting of the Board of Directors, business shall be transacted in such
order and manner as the Board of Directors may from time to time determine, and
all matters shall be determined by the vote of a majority of the directors
present, except as otherwise provided herein or required by law. Action may be
taken by the Board of Directors without a meeting if all members thereof consent
thereto in writing or by electronic transmission, and the writing or writings or
electronic transmission or transmissions are filed with the minutes of
proceedings of the Board of Directors. Such filing shall be in paper form if the
minutes are maintained in paper form and shall be in electronic form if the
minutes are maintained in electronic form.
Section 9. Compensation of Directors.
Unless otherwise restricted by the certificate of incorporation, the Board of
Directors shall have the authority to fix the compensation of the directors. The
directors may be paid their expenses, if any, of attendance at each meeting of
the Board of Directors and may be paid a fixed sum for attendance at each
meeting of the Board of Directors or paid a stated salary or paid other
compensation as director. No such payment shall preclude any director from
serving the Corporation in any other capacity and receiving compensation
therefor. Members of special or standing committees may be allowed compensation
for attending committee meetings.
Section 10. Chairman of the Board.
The Board of Directors shall elect a Chairman of the Board annually from among
their own number. The Chairman of the Board shall preside at meetings of the
Board of Directors. The Chairman of the Board shall also have such powers and
duties as may from time to time be assigned by the Board of Directors.
ARTICLE IV - COMMITTEES
Section 1. Committees of the Board of Directors.
The Board of Directors may from time to time designate committees of the Board
of Directors, with such lawfully delegable powers and duties as it thereby
confers, to serve at the pleasure of the Board of Directors and shall, for those
committees and any others provided for herein, elect a director or directors to
serve as the member or members, designating, if it desires, other directors as
alternate members who may replace any absent or disqualified member at any
meeting of the committee. In the absence or disqualification of any member of
any committee and any alternate member in his or her place, the member or
members of the committee present at the meeting and not disqualified from
voting, whether or not he or she or they constitute a quorum, may by unanimous
vote appoint another member of the Board of Directors to act at the meeting in
the place of the absent or disqualified member.
Section 2. Conduct of Business.
Each committee may determine the procedural rules for meeting and conducting its
business and shall act in accordance therewith, except as otherwise provided
herein or required by law. Adequate provision shall be made for notice to
members of all meetings; one-half of the members shall constitute a quorum
unless the committee shall consist of one member, in which event one member
shall constitute a quorum; and all matters shall be determined by a majority
vote of the members present. Action may be taken by any committee without a
meeting if all members thereof consent thereto in writing or by electronic
transmission, and the writing or writings or electronic transmission or
transmissions are filed with the minutes of the proceedings of such committee.
Such filing shall be in paper form if the minutes are maintained in paper form
and shall be in electronic form if the minutes are maintained in electronic
form.
ARTICLE V - OFFICERS
Section 1. Generally.
The officers of the Corporation shall consist of a Chief Executive Officer, a
President, one or more Vice Presidents, a Secretary, a Treasurer and such other
officers as may from time to time be appointed by the Board of Directors.
Officers shall be elected annually by the Board of Directors. Each officer shall
hold office until his or her successor is elected and qualified or until his or
her earlier resignation or removal. Any number of offices may be held by the
same person.
Section 2. Chief Executive Officer.
Unless provided otherwise by a resolution adopted by the Board of Directors, the
chief executive officer of the Corporation shall have the responsibility for the
general management and control of the business and affairs of the Corporation
and shall perform all duties and have all powers which are commonly incident to
the office of chief executive or which are delegated to him or her by the Board
of Directors. He or she shall have power to sign all contracts and other
instruments of the Corporation which are authorized and shall have general
supervision and direction of all of the other officers, employees and agents of
the Corporation.
Section 3. President.
The President shall have general executive powers and such powers which are
delegated to him or her by the Board of Directors. Subject to the direction of
the Board of Directors, the President shall have power to sign all stock
certificates, contracts and other instruments of the Corporation which are
authorized and shall have general supervision of all of the other officers
(other than the Chief Executive Officer), employees and agents of the
Corporation.
Section 4. Vice President.
Each Vice President shall have such powers and duties as may be delegated to him
or her by the Board of Directors. One Vice President shall be designated by the
Board of Directors to perform the duties and exercise the powers of the
President in the event of the President’s absence or disability.
Section 5. Treasurer.
The Treasurer shall have the responsibility for maintaining the financial
records of the Corporation. He or she shall make such disbursements of the funds
of the Corporation as are authorized and shall render from time to time an
account of all such transactions and of the financial condition of the
Corporation. The Treasurer shall also perform such other duties as the Board of
Directors may from time to time prescribe.
Section 6. Secretary.
The Secretary shall issue all authorized notices for, and shall keep minutes of,
all meetings of the stockholders and the Board of Directors. He or she shall
have charge of the corporate books and shall perform such other duties as the
Board of Directors may from time to time prescribe.
Section 7. Delegation of Authority.
The Board of Directors may from time to time delegate the powers or duties of
any officer to any other officers or agents, notwithstanding any provision
hereof.
Section 8. Removal.
Any officer of the Corporation may be removed at any time, with or without
cause, by the Board of Directors.
Section 9. Action with Respect to Securities of Other Entities.
Unless otherwise directed by the Board of Directors, the President or any
officer of the Corporation authorized by the President shall have power to vote
and otherwise act on behalf of the Corporation, in person or by proxy, at any
meeting of stockholders (or comparable security holders) of or with respect to
any action of stockholders (or comparable security holders) of any other entity
in which this Corporation may hold securities and otherwise to exercise any and
all rights and powers which this Corporation may possess by reason of its
ownership of securities in such other entity.
ARTICLE VI - STOCK
Section 1. Certificates of Stock.
Each holder of stock represented by certificates shall be entitled to a
certificate signed by, or in the name of the Corporation by any two authorized
officers of the Corporation, including, without limitation, the President, a
Vice President, the Secretary, an Assistant Secretary, the Treasurer or an
Assistant Treasurer, certifying the number of shares owned by him or her. Any or
all of the signatures on the certificate may be by facsimile.
Section 2. Transfers of Stock.
Transfers of stock shall be made only upon the transfer books of the Corporation
kept at an office of the Corporation or by transfer agents designated to
transfer shares of the stock of the Corporation. Except where a certificate is
issued in accordance with Section 4 of Article VI of these Bylaws, an
outstanding certificate for the number of shares involved, if one has been
issued, shall be surrendered for cancellation before a new certificate, if any,
is issued therefor.
Section 3. Record Date.
In order that the Corporation may determine the stockholders entitled to notice
of any meeting of stockholders or any adjournment thereof, the Board of
Directors may, except as otherwise required by law, fix a record date, which
record date shall not precede the date upon which the resolution fixing the
record date is adopted by the Board of Directors, and which record date shall
not be more than 60 nor less than 10 days before the date of such meeting. If
the Board of Directors so fixes a date, such date shall also be the record date
for determining the stockholders entitled to vote at such meeting unless the
Board of Directors determines, at the time it fixes such record date, that a
later date on or before the date of the meeting shall be the date for making
such determination. If no record date is fixed by the Board of Directors, the
record date for determining stockholders entitled to notice of and to vote at a
meeting of stockholders shall be at the close of business on the day next
preceding the day on which notice is given or, if notice is waived, at the close
of business on the day next preceding the day on which the meeting is held. A
determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for determination
of stockholders entitled to vote at the adjourned meeting, and in such case
shall also fix as the record date for stockholders entitled to notice of such
adjourned meeting the same or an earlier date as that fixed for determination of
stockholders entitled to vote in accordance with the foregoing provisions of
this Section 3 at the adjourned meeting. The record date for determining
stockholders entitled to consent to corporate action in writing without a
meeting shall be fixed in the manner provided for in the Amended and Restated
Certificate of Incorporation. 
In order that the Corporation may determine the stockholders entitled to receive
payment of any dividend or other distribution or allotment of any rights or the
stockholders entitled to exercise any rights in respect of any change,
conversion or exchange of stock, or for the purpose of any other lawful action,
the Board of Directors may fix a record date, which record date shall not
precede the date upon which the resolution fixing the record date is adopted,
and which record date shall be not more than 60 days prior to such action. If no
record date is fixed, the record date for determining stockholders for any such
purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating thereto.
Section 4. Lost, Stolen or Destroyed Certificates.
In the event of the loss, theft or destruction of any certificate of stock,
another may be issued in its place pursuant to such regulations as the Board of
Directors may establish concerning proof of such loss, theft or destruction and
concerning the giving of a satisfactory bond or bonds of indemnity.
Section 5. Regulations.
The issue, transfer, conversion and registration of certificates of stock shall
be governed by such other regulations as the Board of Directors may establish.
ARTICLE VII - NOTICES
Section 1. Notices.
If mailed, notice to stockholders shall be deemed given when deposited in the
mail, postage prepaid, directed to the stockholder at such stockholder’s address
as it appears on the records of the Corporation. Without limiting the manner by
which notice otherwise may be given effectively to stockholders, any notice to
stockholders may be given by electronic transmission in the manner provided in
Section 232 of the DGCL.
Section 2. Waivers.
A written waiver of any notice, signed by a stockholder or director, or waiver
by electronic transmission by such person, whether given before or after the
time of the event for which notice is to be given, shall be deemed equivalent to
the notice required to be given to such person. Neither the business nor the
purpose of any meeting need be specified in such a waiver. Attendance at any
meeting shall constitute waiver of notice except attendance for the express
purpose of objecting at the beginning of the meeting to the transaction of
business because the meeting is not lawfully called or convened.
ARTICLE VIII- MISCELLANEOUS
Section 1. Facsimile Signatures.
In addition to the provisions for use of facsimile signatures elsewhere
specifically authorized in these Bylaws, facsimile signatures of any officer or
officers of the Corporation may be used whenever and as authorized by the Board
of Directors or a committee thereof.
Section 2. Corporate Seal.
The Board of Directors may provide a suitable seal, containing the name of the
Corporation, which seal shall be in the charge of the Secretary. If and when so
directed by the Board of Directors or a committee thereof, duplicates of the
seal may be kept and used by the Treasurer or by an Assistant Secretary or
Assistant Treasurer.
Section 3. Reliance upon Books, Reports and Records.
Each director, each member of any committee designated by the Board of
Directors, and each officer of the Corporation shall, in the performance of his
or her duties, be fully protected in relying in good faith upon the books of
account or other records of the Corporation and upon such information, opinions,
reports or statements presented to the Corporation by any of its officers or
employees, or committees of the Board of Directors so designated, or by any
other person as to matters which such director, committee member or officer
reasonably believes are within such other person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Corporation.
Section 4. Fiscal Year.
The fiscal year of the Corporation shall be as fixed by the Board of Directors.
Section 5. Time Periods.
In applying any provision of these Bylaws which requires that an act be done or
not be done a specified number of days prior to an event or that an act be done
during a period of a specified number of days prior to an event, calendar days
shall be used, the day of the doing of the act shall be excluded, and the day of
the event shall be included.
ARTICLE IX - INDEMNIFICATION OF DIRECTORS AND OFFICERS
Section 1. Right to Indemnification.
Each person who was or is made a party or is threatened to be made a party to or
is otherwise involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a “proceeding”), by
reason of the fact that he or she is or was a director or an officer of the
Corporation or is or was serving at the request of the Corporation as a
director, officer or trustee of another corporation or of a partnership, joint
venture, trust or other enterprise, including service with respect to an
employee benefit plan (hereinafter an “indemnitee”), whether the basis of such
proceeding is alleged action in an official capacity as a director, officer or
trustee or in any other capacity while serving as a director, officer or
trustee, shall be indemnified and held harmless by the Corporation to the
fullest extent permitted by Delaware law, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Corporation to provide broader indemnification rights than
such law permitted the Corporation to provide prior to such amendment), against
all expense, liability and loss (including attorneys’ fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid in settlement) reasonably
incurred or suffered by such indemnitee in connection therewith; provided,
however, that, except as provided in Section 3 of this Article IX with respect
to proceedings to enforce rights to indemnification, the Corporation shall
indemnify any such indemnitee in connection with a proceeding (or part thereof)
initiated by such indemnitee only if such proceeding (or part thereof) was
authorized by the Board of Directors.
Section 2. Right to Advancement of Expenses.
In addition to the right to indemnification conferred in Section 1 of this
Article IX, an indemnitee shall also have the right to be paid by the
Corporation the expenses (including attorney’s fees) incurred in defending any
such proceeding in advance of its final disposition (hereinafter an “advancement
of expenses”); provided, however, that, if the DGCL requires, an advancement of
expenses incurred by an indemnitee in his or her capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
such indemnitee, including, without limitation, service to an employee benefit
plan) shall be made only upon delivery to the Corporation of an undertaking
(hereinafter an “undertaking”), by or on behalf of such indemnitee, to repay all
amounts so advanced if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal (hereinafter a “final
adjudication”) that such indemnitee is not entitled to be indemnified for such
expenses under this Section 2 or otherwise.
Section 3. Right of Indemnitee to Bring Suit.
If a claim under Section 1 or 2 of this Article IX is not paid in full by the
Corporation within 60 days after a written claim has been received by the
Corporation, except in the case of a claim for an advancement of expenses, in
which case the applicable period shall be 20 days, the indemnitee may at any
time thereafter bring suit against the Corporation to recover the unpaid amount
of the claim. To the fullest extent permitted by law, if successful in whole or
in part in any such suit, or in a suit brought by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the indemnitee
shall be entitled to be paid also the expense of prosecuting or defending such
suit. In (i) any suit brought by the indemnitee to enforce a right to
indemnification hereunder (but not in a suit brought by the indemnitee to
enforce a right to an advancement of expenses) it shall be a defense that, and
(ii) in any suit brought by the Corporation to recover an advancement of
expenses pursuant to the terms of an undertaking, the Corporation shall be
entitled to recover such expenses upon a final adjudication that, the indemnitee
has not met any applicable standard for indemnification set forth in the DGCL.
Neither the failure of the Corporation (including its directors who are not
parties to such action, a committee of such directors, independent legal
counsel, or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the indemnitee is proper in
the circumstances because the indemnitee has met the applicable standard of
conduct set forth in the DGCL, nor an actual determination by the Corporation
(including its directors who are not parties to such action, a committee of such
directors, independent legal counsel, or its stockholders) that the indemnitee
has not met such applicable standard of conduct, shall create a presumption that
the indemnitee has not met the applicable standard of conduct or, in the case of
such a suit brought by the indemnitee, be a defense to such suit. In any suit
brought by the indemnitee to enforce a right to indemnification or to an
advancement of expenses hereunder, or brought by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that the indemnitee is not entitled to be indemnified, or to such
advancement of expenses, under this Article IX or otherwise shall be on the
Corporation.
Section 4. Non-Exclusivity of Rights.
The rights to indemnification and to the advancement of expenses conferred in
this Article IX shall not be exclusive of any other right which any person may
have or hereafter acquire under any statute, the Corporation’s Amended and
Restated Certificate of Incorporation, Bylaws, agreement, vote of stockholders
or directors or otherwise.
Section 5. Insurance.
The Corporation may maintain insurance, at its expense, to protect itself and
any director, officer, employee or agent of the Corporation or another
corporation, partnership, joint venture, trust or other enterprise against any
expense, liability or loss, whether or not the Corporation would have the power
to indemnify such person against such expense, liability or loss under the DGCL.
Section 6. Indemnification of Employees and Agents of the Corporation.
The Corporation may, to the extent authorized from time to time by the Board of
Directors, grant rights to indemnification and to the advancement of expenses to
any employee or agent of the Corporation to the fullest extent of the provisions
of this Article with respect to the indemnification and advancement of expenses
of directors and officers of the Corporation.
Section 7. Nature of Rights.
The rights conferred upon indemnitees in this Article IX shall be contract
rights and such rights shall continue as to an indemnitee who has ceased to be a
director, officer or trustee and shall inure to the benefit of the indemnitee’s
heirs, executors and administrators. Any amendment, alteration or repeal of this
Article IX that adversely affects any right of an indemnitee or its successors
shall be prospective only and shall not limit, eliminate, or impair any such
right with respect to any proceeding involving any occurrence or alleged
occurrence of any action or omission to act that took place prior to such
amendment or repeal.
ARTICLE X - AMENDMENTS
In furtherance and not in limitation of the powers conferred by law, the Board
of Directors, upon the approval of a majority of the Whole Board, is expressly
authorized to adopt, amend and repeal these Bylaws. The stockholders shall also
have power to adopt, amend or repeal these Bylaws by the affirmative vote of the
holders of a majority of the voting power of the outstanding shares of capital
stock of the Corporation entitled to vote thereon, voting as a single class.






